Citation Nr: 1705442	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a chronic prostatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1968 to October 1992, to include service in the Republic of Vietnam.  The Veteran was awarded the Bronze Star for his service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

A claim for service connection for a cervical spine disability, and for service connection for headaches and carpal tunnel syndrome secondary to a cervical spine disability was received February 2017 and is referred to the AOJ for appropriate action. 

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2012.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the Veteran's claim for service connection for a left knee disorder was denied as the evidence failed to show that his left knee disorder was due to his service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the September 1994 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  A chronic bilateral knee disability was not shown in service, knee arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any bilateral knee disorder is etiologically related to his active service.

4.  The Veteran is not shown to have chronic prostatitis.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision denying service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been received since the September 1994 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  The criteria for service connection for chronic prostatitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopened Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for a left knee disorder was denied by a rating decision in September 1994.  The Veteran did not perfect an appeal of this decision, nor did he submit any new and material evidence within a year of the rating decision.  See 38 C.F.R. §3.156(b).  As such, the September 1994 rating decision became final.

At the time of the September 1994 rating decision, the record consisted of the Veteran's military personnel records, service treatment records (STRs), and VA medical evidence.  The Veteran's claim was denied because the evidence of record failed to establish that a chronic left knee disorder was the result of or due to his active service.

Evidence received the September 1994 rating decision includes new VA medical evidence, private medical evidence, and statements from the Veteran's private physician, specifically suggesting that his left knee disorder was the result of his military service.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Bilateral Knee Disorders

The Veteran seeks service connection for a bilateral knee disorder, which he believes is the result of his active military service.  He filed the present claim for service connection for his left knee in June 2007 and for both knees in May 2008, which were denied in July 2008 and August 2010 rating decisions, respectively.  The denial was appealed to the Board.

The Veteran's STRs show the he injured his left knee in September 1969 while changing a truck tire.  He later received treatment for a bilateral knee infection in November 1976, which was assessed as septic arthritis versus cellulitis.  Later examinations in December 1980, April 1986, October 1991, and September 1992 found his lower extremities to be normal on physical examination.  Furthermore, in medical questionnaires accompanying these examinations, the Veteran specifically denied having any knee symptoms, although he indicated that he had arthritis.

Medical records after his separation from service show that in February 1994, a bilateral knee bone scan showed no definite abnormality in his knee joints.

In June 2007, the Veteran asserted that he had experienced a lot of problems with his left knee while in service.  In May 2008, the Veteran asserted that he had injured his knees while changing a 2.5 ton truck tire.  He noted that he had been preparing for the next day's mission, but was unable to participate.  He recalled having developed arthritis in his knees that required a five day hospitalization while stationed in Korea.

In March 2008, the Veteran's physician Jose Albert Quintos, M.D., submitted a medical summary of the Veteran's treatment for his bilateral knees, which he diagnosed as bilateral degenerative joint disease.  Based on the STRs he reviewed and his own treatment records, Dr. Quintos opined that the Veteran's bilateral knee disorders were a direct result of his active duty, which was aggravated by complications of septic joint arthritis.

VA treatment records in June 2008 noted that the Veteran was experiencing occasional bilateral knee pains.  In November 2009, the Veteran wrote that he had sought medical treatment for his knees on a number of occasions after service.  He noted treatment in February 1994 for knee pain, in April 1994, in August 2001, in February 2005, in November 2007, and in December 2008. 

The Veteran was afforded multiple VA examinations for his knees with the same VA examiner in May 2009, November 2009, and October 2010.

In May 2009, the examiner reviewed the Veteran's claims file and conducted a physical examination, but he did not offer an opinion on etiology.  The Veteran was diagnosed with osteophytosis which caused knee pain.

In November 2009, the examiner reviewed the Veteran's service medical records, interviewed the Veteran, and conducted a physical examination.  The examiner reported that the Veteran was treated for knee infections during his active service and the STRs did not contain a diagnosis of septic arthritis.  The examiner explained that the infection was confined to the skin areas above the patella of the bilateral knees and did not spread into the knee joint spaces.  The examiner reported that the infection was adequately treated and there was no evidence of any recurrence.  The examiner concluded that any present radiologic findings were therefore unrelated to the infections during his active service.  The examiner noted that later examinations noted no residuals of any kind.  The examiner opined that the Veteran's current knee disorders were not caused by his in-service treatment for a knee infection.

In October 2010, the examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's bilateral knee disorders were not caused by or a result of his in-service treatment for a left knee injury or bilateral knee infections.  The examiner restated his findings from the November 2009 VA examination regarding the bilateral knee injections.  In addition, he noted that the Veteran injured his left knee in 1969 changing a truck tire.  The examiner reported that the Veteran was given medications for three days and no other consultations were made, and therefore, this acute knee injury did not become chronic as it was adequately treated and resolved completely.  The examiner again referred to later examinations showing normal findings and the Veteran's denial of knee symptoms.

In October 2010, Joselito T. Dychioco, M.D., reported that the Veteran's active service had taken its toll on the Veteran's knees and the records show that he experienced knee pain during his active service.

In June 2011, Dr. Quintos submitted reported that it was unfair to overlook the cumulative effects of this active duty on his left knee.  Dr. Quintos again referred to the episode of treatment for septic arthritis in service as the nexus to the Veteran's current left knee disorder.

In June 2011, Dr. Esmeraldo V. De Guzman, Jr., opined that the Veteran's bilateral knee disorders more likely than not began during his active service.  Dr. De Guzman reported that the Veteran's knee disorders did not develop overnight and the process was gradual.

In July 2012, the Veteran was provided a VA examination with a new VA examiner.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's bilateral knee disorders were less likely than not incurred in or caused by the Veteran's active service.  The examiner noted that the Veteran had been treated for a left knee injury after changing a truck tire and treated for bilateral knee infections.  The examiner reported that knee infections usually afflict individuals with kneeling occupations and if adequately treated with antibiotics usually do not result in destruction or degeneration of the knee joint.  The examiner noted that the STRs do not show any resultant knee surgery.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's knee disabilities.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

After weighing all the evidence, the Board finds the greatest probative value in the July 2012 VA examiner's opinion, which considered the elements necessary to substantiate a claim for service connection.

The Board appreciates the opinions from Drs. Quintos, Dychioco, and De Guzman.  However, ultimately, the Board finds the VA opinions, and particularly the 2012 examination to be the most probative.  Here, the private doctors have not explained why or how they reached their ultimate conclusions, but instead reported that the Veteran's active service was the cause of his current knee disorders.  These physicians incorrectly reported that the Veteran was diagnosed with septic arthritis, when in fact he was treated for knee infections.  Conversely, the VA examiners explained why septic arthritis had not appeared, suggesting a greater depth review of the Veteran's service treatment records.  Moreover, none of the private physicians explained why later in-service examinations found the Veteran's lower extremities normal and contained no further evidence of knee complaints, symptoms, treatment, or diagnoses.  Finally, none of the physicians noted that the Veteran himself denied any knee symptoms at multiple medical evaluations.

Conversely, the opinion by the July 2012 VA examiner was fully grounded in the medical literature.  The examiner explained why it was not felt that the Veteran's bilateral knee disabilities were incurred in or caused by his active service.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the support provided by the July 2012 VA examiner's for his opinion is found to be superior to the opinions offered in support of the Veteran's claim, which failed to explain the lack of treatment, normal findings on examinations, and the Veteran's denial of knee symptoms.  In addition, the private physicians incorrectly determined that the Veteran was diagnosed with septic arthritis when in fact he was treated for a knee infection.  Given its grounding in the medical evidence in this case, the July 2012 VA examiner's opinion is found to be the most probative evidence in this case, and therefore is afforded the greatest weight.  

Consideration has been given to the Veteran's allegation that he had problems with his bilateral knees during his active service.  He is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe knee pain, he lacks the medical training or qualification to diagnose a chronic knee disability.  Id.  The Veteran's bilateral knee degenerative joint disease was not diagnosed for years after he separated from, and the Veteran lacks the medical training or expertise to relate treatment for an acute left knee injury and treatment for bilateral knee infections with the development of a chronic knee disability decades later.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis of an ongoing chronic bilateral knee disability related to his active service, as the first evidence of a left knee disorder does not appear until at least 2008, more than 15 years after separation.  In addition, his STRs do not document any chronic knee diagnoses.  As such, the Board does not find that the evidence of record shows continuous knee symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a bilateral knee disorder.  The record contains no objective medical evidence diagnosis a chronic disorder until 2008.  In addition, the record does not contain evidence that any knee injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's assertion that his bilateral knee disorder is the result of his military service.  While he treated for acute left knee pain and for bilateral knee injections during his active service, he later denied having any knee symptom in December 1980, April 1986, October 1991, and September 1992.  In addition, at  physical examinations in December 1980, April 1986, October 1991, and September 1992, he had normal findings of his lower extremities with no chronic knee diagnosis noted, which serves to sever any continuity from service.  Such a conclusion is further underscored by the absence of any knee complaints after service for fifteen years, until at least 2008.

As such, there is no evidence of an in-service incurrence or aggravation of a chronic bilateral knee disability; and no evidence demonstrating any bilateral knee arthritis manifested to a compensable degree within one year following separation from service.  The Board concludes that continuity of symptomatology of bilateral knee arthritis is not shown.  Thus there is no basis for service connection on a direct or presumptive basis.

The criteria for service connection have not been met for a chronic bilateral knee disorder.  That is, the evidence does not show that a bilateral knee disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a bilateral knee disorder has existed continuously since service.

For the reasons discussed above, the July 2012 VA examiner's opinion is found to constitute the most probative evidence and is therefore entitled to the greatest weight.  When this is done, the weight of the evidence tilts against the claim, and there is no reasonable doubt to be resolved in the Veteran's favor.

Chronic Prostatitis

The Veteran seeks service connection for chronic prostatitis, which he believes is the result of his active military service.  He filed the claim for service connection in May 2008, which was denied in an August 2010 rating decision.  The denial was appealed to the Board.  In May 2008, the Veteran asserted that he voiced many complaints of prostate problems while in the military and that since retiring he had experienced bleeding and at times an elevated PSA reading.

In November 2009, the Veteran wrote that he had sought medical treatment for his prostate on a number of occasions after service.  He reported having received treatment in April 1997 for chronic prostatitis, in October 1999 for prostate pain, in September 2001 for PSA testing, in May 2002 for a urology consult, in March 2006 for a bleeding prostate, in October 2007 for prostate bloodwork with a follow up with urology in November 2007 for elevated PSA results.

The Veteran's STRs show that he was diagnosed with prostatitis in June 1991 and chronic prostatitis in April 1992. 

The Veteran's treatment records after his separation from service show he was diagnosed with chronic prostatitis in April 1997.

In March 2008, prior to his application for service connection, Dr. Quintos opined that the Veteran's prostate problems were a direct result of his exposure to toxic agents and numerous, repetitive major traumas and stress loading.  Dr. Quintos based his opinion on the Veteran's reports of exposure to toxic substances and reports of heavy physical workload.

A June 2008 VA treatment record noted that the Veteran reported that he had been told that his PSA was a little high, but that a urologist had told him that his prostate was OK.  He was assessed with BPH.  In November 2008, the Veteran was advised to follow up with urology, but this appeared to be in reference to a testicular issue and not to his prostate. 

In October 2010, the Veteran was afforded a VA examination.  The examiner noted that in 1971 or 1972, the Veteran experienced pain on his left testicle which he endured for a time but later sought consultation with a doctor for which he had an ultrasound which showed cyst.  Years after he retired from the service, he experienced gross hematuria for 2 days.  He was given antibiotics and he was told that it was just an episode.  He have not had any bleeding since then.  In September of 1990, he started being treated for chronic prostatitis.  In 1991, he was again treated with this condition for which he was given vibramycin.  He had a PSA done in Korea and he was told that it was normal.  He claimed the pain persisted.  In December of 2008 he had another episode of gross hematuria. By that time, he was referred to a urologist for which he was told to have a low testosterone level.  The Veteran asserted that his prostate problem comes and goes, but was not being treated at that time.

After reviewing the Veteran's claims file, including the medical records of Dr. Quintos, interviewing the Veteran, and conducting a physical examination, the examiner diagnosed the Veteran with benign prostate hypertrophy (BPH) and not chronic prostatitis.  The examiner noted that the Veteran sought consultations for many times during service due to testicular pain and scrotal mass and was diagnosed with having chronic prostatitis and not BPH.  The examiner noted that the Veteran was not prescribed medications for BPH, and therefore, it was less likely as not that the Veteran's claimed prostate condition was related to his active service.

As such, the record does not show any current diagnosis of chronic prostatitis.  Moreover, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for chronic prostatitis is denied.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a left knee disorder is reopened.  To that extent only, the appeal is granted.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a chronic prostatitis is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


